                                            Case 5:16-cv-04260-BLF Document 29 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                            NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                           GLENN D. GALLOT,
                                   9                                                      Case No. 16-04260 BLF (PR)
                                                       Plaintiff,
                                  10                                                      ORDER STRIKING COMPLAINT;
                                                v.                                        DIRECTING PLAINTIFF TO FILE
                                  11                                                      AS A NEW ACTION
                                           CITY AND COUNTY OF SAN
                                  12
                                           FRANCISCO, et al.,
Northern District of California
 United States District Court




                                  13                  Defendants.
                                  14                                                      (Docket No. 28)
                                  15

                                  16           Plaintiff, proceeding pro se, initiated this action on July 28, 2016, by filing a letter
                                  17   stating that he was “illegally” in jail and wanted to pursue a civil rights lawsuit. 1 Dkt. No.
                                  18   1. On the same day, the Clerk sent Plaintiff a blank copy of the court’s form complaint, as
                                  19   well as a notice that he did not submit the proper In Forma Pauperis (“IFP”) Application
                                  20   and necessary supporting documentation. Dkt. Nos. 3 and 4. Thereafter, Plaintiff was
                                  21   given several extensions of time to file a complete IFP application but failed to do so. Dkt.
                                  22   Nos. 13, 16. The Court dismissed the case on January 25, 2017, for Plaintiff’s failure to
                                  23   comply, and judgment was entered the same day. Dkt. Nos. 24, 25.
                                  24           On August 17, 2020, Plaintiff filed a complaint into this action. Dkt. No. 28. It has
                                  25   been well over three years since this matter was closed. There is no basis for entertaining a
                                  26

                                  27
                                       1
                                  28    The matter was reassigned to this Court on September 1, 2016, when Plaintiff did not file
                                       consent to magistrate jurisdiction. (Docket No. 7.)
                                            Case 5:16-cv-04260-BLF Document 29 Filed 08/21/20 Page 2 of 2




                                   1   new filing in this action, and Plaintiff provides none. Accordingly, the complaint shall be
                                   2   STRICKEN. No further filings will be accepted in this matter.
                                   3              If Plaintiff wishes to pursue the claims in this recently filed complaint, he must file
                                   4   it as a new action and pay the filing fees.
                                   5              IT IS SO ORDERED.
                                   6   Dated: __August 21, 2020_______                                  ________________________
                                                                                                        BETH LABSON FREEMAN
                                   7
                                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Striking Compl.; Directing Pl. to File as New Action
                                       PRO-SE\BLF\CR.16\04260Gallot_new.compl

                                  26

                                  27

                                  28                                                                2
